Exhibit 99.2 Second Quarter 2012 Supplemental Financial Information During the quarter, the Company began construction on two new development projects in the SoMa district of San Francisco. The two projects will contain 463-units and are expected to begin leasing in Spring 2014. The communities are being developed with an institutional joint venture partner of which the Company’s share is 55%. Table of Contents Page Consolidated Operating Results S-1 – S-2 Consolidated Funds From Operations S-3 Consolidated Balance Sheets S-4 Debt Summary – June 30, 2012 S-5 Capitalization Data, Debt Ratings and Selected Debt Ratios – June 30, 2012 S-6 Property Operating Results – Quarters ended June 30, 2012 and 2011 S-7 Property Operating Results – Six months ended June 30, 2012 and 2011 S-7.1 Revenue by County – Quarters ended June 30, 2012, June 30, 2011 and March 31, 2012 S-8 Revenue by County – Six months ended June 30, 2012 and 2011 S-8.1 Development Pipeline – June 30, 2012 S-9 Redevelopment Pipeline and Capital Expenditures – June 30, 2012 S-10 Co-Investments – June 30, 2012 S-11 Summary of Consolidated Co-Investments and Noncontrolling Interest – June 30, 2012 S-12 Income From Discontinued Operations and Selected Financial Data – June 30, 2012 S-13 Assumptions for 2uidance Range S-14 Summary of Apartment Community Acquisitions and Dispositions Activity S-15 MSA Level Forecasts 2012: Supply, Jobs and Apartment Market Conditions S-16 New Residential Supply Data S-17 Exhibit A - Property List by Region 1 - 2 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Operating Results Three Months Ended Six Months Ended (Dollars in thousands, except per share amounts) June 30, June 30, Revenues: Rental and other property $ Management and other fees Expenses: Property operating Depreciation General and administrative Cost of management and other fees Earnings from operations Interest expense before amortization ) Amortization expense ) Interest and other income Equity income (loss) from co-investments ) Gain on remeasurement of co-investment - - Loss on early retirement of debt ) Income before discontinued operations Income from discontinued operations - Net income Net income attributable to noncontrolling interest ) Net income attributable to controlling interest Dividends to preferred stockholders ) Excess of cash paid to redeem preferred stock and units over the carrying value - ) - ) Net income available to common stockholders $ Net income per share - basic $ Net income per share - diluted $ See Company's 10-Q for additional disclosures S-1 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Operating Results Three Months Ended Six Months Ended Selected Line Item Detail June 30, June 30, (Dollars in thousands) Rental and other property Rental $ Other property Rental and other property $ Management and other fees Management $ Development and redevelopment Management and other fees $ Property operating expenses Real estate taxes $ Administrative and insurance Maintenance and repairs Utilities Property management Property operating expenses $ General and administrative General and administrative $ Allocated to cost of management and other fees ) Allocated to property operating expenses - administrative ) Capitalized to real estate ) Net general and administrative $ Interest and other income Marketable securities and other interest income $ Notes receivable Co-investment promote fee - - Gain from sale of marketable securities - Interest and other income $ Equity inome (loss) from co-investments Equity loss from co-investments $ ) $ ) $ ) $ ) Income from preferred equity investments Equity income (loss) from co-investments $ ) Noncontrolling interest Limited partners of Essex Portfolio, L.P. $ DownREIT limited partners' distributions Perpetual preferred distributions - 75 - Third-party ownership interest Noncontrolling interest $ See Company's 10-Q for additional disclosures S-2 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Funds From Operations Three Months Ended Six Months Ended (Dollars in thousands, except share and per share amounts) June 30, June 30, % Change % Change Funds from operations Net income available to common stockholders $ Adjustments: Depreciation Gains not included in FFO, net of internal disposition costs (1) Depreciation add back from unconsolidated co-investments Noncontrolling interest related to Operating Partnership units Depreciation attributable to noncontrolling interest ) Funds from operations $ FFO per share-diluted $ $ % $ $ % Components of the change in FFO Non-core items: Co-investment promote income ) - ) - Loss on early retirement of debt Gain on sales of marketable securities ) - ) ) Acquisition costs Excess of cash paid to redeem preferred stock and units over the carrying value - - Funds from operations excluding non-core items FFO excluding non-core items per share-diluted $ $ % $ $ % Changes in core items: Same-property NOI $ $ Non-same property NOI Management and other fees Equity income from co-investments Interest and other income 7 ) Interest and amortization expense ) ) General and administrative ) ) Cost of management and other fees ) ) Perpetual preferred distributions 75 Dividends to preferred stockholders ) Discontinued operations ) ) Other items, net ) ) $ $ Weighted average number of shares outstanding diluted (2) In Q1 2012 the gain from the sale of two communities is net of costs related to a disposition incentive program attributable to the sale of certain communties and selling expenses. No internal disposition cost were recorded in Q2 2012 Assumes conversion of the weighted average operating partnership interests in the Operating Partnership into shares of the Company's common stock. See Company's 10-Q for additional disclosures S-3 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Balance Sheets (Dollars in thousands) June 30, 2012 December 31, 2011 Real Estate: Land and land improvements $ $ Buildings and improvements Less:accumulated depreciation ) ) Real estate for development Co-investments Cash and cash equivalents Marketable securities Notes and other receivables Other assets Total assets $ $ Mortgage notes payable $ $ Unsecured debt Lines of credit Other liabilities Derivative liabilities Total liabilities Cumulative convertible preferred stock, carrying value Stockholders' equity and noncontrolling interest: Common stock 3 3 Cumulative redeemable preferred stock, liquidation value Additional paid-in-capital Distributions in excess of accumulated earnings ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity Noncontrolling interest Total stockholders' equity and noncontrolling interest Total liabilities and equity $ $ See Company's 10-Q for additional disclosures S-4 E S S E XP R O P E R T YT R U S T, I N C. Debt Summary - June 30, 2012 (Dollars in thousands) Percentage of Total Debt Balance Outstanding Weighted Average Interest Rate Weighted Average Maturity In Years Mortgage notes payable Fixed rate - secured 55 % $ % Variable rate - secured (1) 9 % % Total mortgage notes payable 64 % % Unsecured bonds fixed rate 17 % % Unsecured term loan (2) 8 % % Line of credit - unsecured (3) 10 % % Line of credit - unsecured (4) 1 % % Total lines of credit 11 % % Total debt % $ % Scheduled principal payments (excludes lines of credit) Weighted Average Interest Rate $ % Thereafter % Total $ % Capitalized interest for the three months and six months ended June 30, 2012 was approximately $2.3 million and $3.9 million, respectively. $202.3 million of the variable rate debt is tax exempt to the note holders, and $187.8 million of the tax exempt debt is subject to interest rate protection agreements. The unsecured term loan effective August 1, 2012 has a variable interest rate of 130 basis points over LIBOR. The Company has entered into interest rate swap contracts for a term of five years with a notional amount totaling $200 million, which effectively converts the interest rate on $200 million of the term loan to a fixed rate of 2.45%. The unsecured line of credit facility is $500 million with an accordion to $600 million. The line matures in December 2015 with two one-year extensions, exercisable at the Company's option. The underlying interest rate on this line is based on a tiered rate structure tied to the Company's corporate ratings and is currently at LIBOR plus 1.20%. The unsecured line of credit facility is $25 million and matures in January 2014 with a one-year extension, exercisable at the Company's option. The underlying interest rate on this line is based on a tiered rate structure tied to the Company's corporate ratings and is currently at LIBOR plus 1.20%. See Company's 10-Q for additional disclosures S-5 E S S E XP R O P E R T YT R U S T, I N C. Capitalization Data, Debt Ratings, and Selected Debt Ratios - June 30, 2012 (Dollars and shares in thousands, except per share amounts) Capitalization Data Selected Debt Ratios Total debt $ Debt to Total Assets Total Indebtedness Assets (1) Ratio Common stock and potentially dilutive securities 12/31/2009 46 % Common stock outstanding 12/31/2010 49 % Limited partnership units (1) 12/31/2011 48 % Options-treasury method 6/30/2012 47 % Total share of common stock and potentially dilutive securities Secured Debt to Total Assets Common stock price per share as of June 30, 2012 $ Secured Total Indebtedness Assets (1) Ratio Market value of common stock and potentially dilutive securities $ 12/31/2009 46
